Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1, 3 – 4, and 6 – 8 have been examined. Claims 2 and 5 have been canceled by Applicant.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 – 4, and 6 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kurita (JP2014036563) in view of Kurita (JP2014217218), both cited by Applicant. In regard to claim 1, Kurita ‘563 discloses a vehicle-mounted solar power generation device comprising a solar panel (Fig. 1, item 10), a solar battery that is a battery temporarily storing electric power (Fig. 1, item BH), and a controller (Fig. 1, item 11) configured to perform control by switching between an electric power generation mode in which the solar battery is charged with a generated electric power of the solar panel and an electric power saving mode in which at least the charging of the solar battery is stopped such that power consumption is suppressed in comparison with the electric power generation mode (paragraphs 15 and 30), wherein the controller determines to switch between modes based on an output voltage of the solar panel (paragraph 16), and in the electric power saving mode, the controller restricts a switch to the electric power generation mode based on any of a frequency of switching between modes, an amount of electric power stored in the solar battery, and a state of stoppage of a vehicle (paragraph 39), wherein, in the electric power saving mode, the controller restricts a switch from the electric power saving mode to the electric power generation mode in a case where the number of times of switching from the electric power generation mode to the electric power saving mode within a certain time period is equal to or greater than a predetermined number or in a case where the output voltage of the solar panel is lower than a predetermined first threshold value (paragraph 21).
	In regard to claim 3, Kurita ‘563 discloses wherein, in the electric power saving mode, the controller restricts a switch from the electric power saving mode to the electric power generation mode in a case where the amount of electric power stored in the solar battery is equal to or smaller than a predetermined amount or in a case where the output voltage of the solar panel is lower than a predetermined firstTSN201809208US00 TFN180528-USthreshold value (paragraph 21).
	In regard to claim 4, Kurita ‘563 discloses wherein, in the electric power saving mode, the controller restricts a switch from the electric power saving mode to the electric power generation mode in a case where the vehicle is in a state of being stopped in a predetermined operation mode or in a case where the output voltage of the solar panel is lower than a predetermined first threshold value (paragraph 21).
	In regard to claim 6, Kurita ‘563 discloses wherein, in a case where the controller determines that the amount of electric power stored in the solar battery is equal to or smaller than the predetermined amount in the electric power saving mode, the controller continues the electric power saving mode until a predetermined second standby time elapses after the determination (paragraphs 22 – 24).
	In regard to claim 7, Kurita ‘563 discloses wherein, in a case where the controller determines that the vehicle is in a state of being stopped in the predetermined operation mode, the controller continues the electric power saving mode until a predetermined third standby time elapses after the determination (paragraph 61).
	In regard to claim 8, Kurita ‘563 discloses wherein, in a case where the controller determines that the output voltage of the solar panel is equal to or lower than a predetermined second threshold value in the electric power generationTSN201809208US00 TFN180528-US 20 mode, the controller performs a switch from the electric power generation mode to the electric power saving mode (paragraph 46).
Kurita ‘563 does not disclose number of cycle-based halting of mode switching. In regard to claim 1, Kurita ‘218 discloses a vehicle mounted solar power generation device comprising a controller (Fig. 1, item 15), wherein, in the case where the controller determines that the number of times of switching from an electric power generation mode to an electric power saving mode within2Application No. 16/690,270 aReply to Office Action of February 16, 2022 certain time period is equal to or greater than a predetermined number in the electric power saving mode, the controller continues the electric power saving mode until a predetermined first standby time elapses after the determination (paragraphs 44 and 45).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the switching number-based halting of power generation/power saving modes changes, as taught by Kurita ‘218, to the solar power generation device of Kurita ‘563 in order to suppress rapid battery capacity reduction caused by stops and starts of the charging circuit (Kurita ‘218 abstract).

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 13 May 2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN DANIEL WALTERS whose telephone number is (571)272-8269. The examiner can normally be reached M-F, 8 am - 5 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303.297.4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D WALTERS/               Primary Examiner, Art Unit 3618